Citation Nr: 1203143	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ovarian cyst.

2.  Entitlement to service connection for a sinus disorder, to include as secondary to service-connected upper respiratory infection (URI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claims of entitlement to service connection for a left ovarian cyst, a sinus disorder, and posttraumatic stress disorder (PTSD).

In January 2011, the Veteran testified before a Decision Review Officer sitting in Montgomery, Alabama.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  

In a subsequent September 2011 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD, assigning a 50 percent disability rating.  In view of the foregoing, this issue has been resolved and is not before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to increased disability ratings for post-operative laparotomy for a right ovarian cyst and URI have been raised by the record [see Veteran's Statement, August 24, 2011], but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and the claims are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a left ovarian cyst and a sinus disorder.

Sinus Disorder

Initially, the Board notes that during the pendency of this appeal, the Veteran has advanced an alternative theory of entitlement to service connection for a sinus disorder, to include sinusitis and rhinitis.  Specifically, the Veteran has raised the question of whether her currently diagnosed sinus disorders are the result of her service-connected URIs.  As this alternative theory has only recently been advanced, the RO did not have the opportunity to provide the Veteran with appropriate notice of VA's duties to notify and assist with respect to secondary service connection claims.  The Veteran must be provided such notice.

Thereafter, the Veteran must be provided with a new VA respiratory examination.  Although the Board is aware that the Veteran was provided with a VA examination in May 2006, this examination failed to specifically address whether the currently diagnosed sinusitis and rhinitis were the direct result of the Veteran's time in military service.  Further, VA must now also address the question of whether these conditions are secondary to the Veteran's service-connected URIs.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims held that when VA provides a Veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As the May 2006 VA examination is inadequate for rating purposes, a new examination must be provided to the Veteran.

Left Ovarian Cyst

The Board notes that the Veteran is presently service-connected for post-operative laparotomy for a right ovarian cyst.  Review of the Veteran's service treatment records reveals that in December 1992, the Veteran was admitted to the gynecology ward with complaints of severe left-side abdominal pain.  During physical examination, a large midline pelvic mass was noted.  The Veteran was taken to the Operating Room for a laparotomy and a right ovarian cystectomy with findings of a 15 centimeter (cm) right multicystic right ovary without surface excrescencies, a normal uterus, tubes, and a left ovary with a 1.5 cm cyst.  The pathology report was consistent with mature teratoma.  The Veteran had an uncomplicated post-operative course, and was discharged on her third post-operative day.  See Service Treatment Record, December 2, 1992 - December 6, 1992.

Following her discharge from active duty service in January 1993, there were no complaints of left-sided abdominal pain or diagnoses of a left ovarian cyst until July 2000.  At that time, the Veteran presented to a private hospital with complaints of abdominal pain for the prior four weeks.  She was diagnosed with a large left ovarian cyst, based on pelvic ultrasound, revealing an 8cm cystic pelvic mass.  Upon pelvic examination, the mass appeared to be on the right side, and the left side was noted as negative.  The right side appeared to be approximately 14 weeks in size, tender, cystic, not too mobile, and smooth.  The mass was considered to be a likely recurrent cystic teratoma on the opposite side.  The Veteran subsequently underwent an exploratory laparoscopy, left oophorectomy, and right dermoid cystectomy with plastic repair of the ovary.  An 8cm cystic mass was found on the left ovary and a 5 cm cystic mass was found on the right ovary.  See Private Treatment Records, B.M.C., July 2000 - August 2000.

Though the Veteran was provided with a VA examination in May 2006, there is no indication that this examination was conducted by an appropriate expert.  Further, the VA examiner did not address the fact that a left ovarian cyst was found during the Veteran's December 1992 laparotomy, nor did she address whether the 8cm cyst discovered in August 2000 was that same cyst.  Rather, the VA examiner stated that "[A]ccording to the current medical diagnosis and treatment guide, ovarian cysts are usually functional (not disease related) and usually disappear on their own ... [I]t is therefore my opinion that the ovarian cyst is less likely as not a result of the Veteran's military service."  See VA Examination Report, May 9, 2006.  The VA examiner failed to address pertinent evidence within the claims file and also failed to cite appropriate authority for the opinion provided.  As such, a new VA examination by an appropriate expert must be obtained.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO is requested to provide the Veteran with appropriate notice with respect to her secondary service connection claim for a sinus disorder, to include as due to her service-connected upper respiratory infections.

2.  Thereafter, the AMC/RO is requested to schedule the Veteran for a new VA respiratory examination, with an appropriate expert, to determine the likely nature and etiology of her currently diagnosed sinus disorder, to include sinusitis and rhinitis.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis consistent with a sinus disorder.

(b)  If the Veteran has a current diagnosis of a sinus disorder, state whether it is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time in active duty service.  The VA examiner should address the May 6, 1991 service treatment record, indicating that the Veteran suffered from a sinus infection.

(c)  The VA examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed sinus disorder is the result of or secondary to the Veteran's service-connected upper respiratory infections.

(d)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.


3.  The AMC/RO is also requested to schedule the Veteran for a new VA gynecological examination, with an appropriate expert, to determine the likely nature and etiology of her left ovarian cyst.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has or had a diagnosis of a left ovarian cyst.

(b)  If the Veteran has or had a diagnosis of a left ovarian cyst, state whether it is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time in active duty service.  The VA examiner should address the December 1992 service treatment record, indicating that the Veteran suffered from a left ovarian cyst at the time of her laparotomy for a right ovarian cyst, and state whether this was the same cyst removed during the Veteran's August 2000 surgery.

(c)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, the AMC/RO should readjudicate the Veteran's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

